—Judgment, Supreme Court, New York County (Harold Rothwax, J.), rendered July 8, 1992, convicting defendant, after nonjury trial, of criminal sale of a controlled substance in the third degree, and sentencing him to a term of 4 Vi to 9 years, unanimously affirmed.
There is no merit to defendant’s argument that the verdict is against the weight of the evidence, convincing evidence of his guilt having been provided by the testimony of the undercover officer that he had an unobstructed view of defendant’s face and distinctive clothing during the drug transaction and identified defendant as the seller shortly thereafter in a driveby. The trained undercover officer had ample opportunity to view defendant, the transmitted description matched defendant exactly, and defendant was arrested minutes after the crime occurred in possession of the recorded buy money.
We have considered and rejected defendant’s arguments that the proof was insufficient as a matter of law. Concur— Carro, J. P., Wallach, Asch, Nardelli and Williams, JJ.